ON THE MERITS.
Plaintiff, Louise Bonnette, was riding in an automobile, being driven on a public highway by Louis Baillio, and approached an automobile ahead, being driven in the same- direction, by defendant Dave Flournoy.- Desiring to pass defendant, Baillio gave the usual signal and it was acknowledged by defendant who- drove his car to his right and left spaee for Baillio’s car to pass to defendant’s left. Thereupon Baillio accelerated the speed of-his car and when it was about to pass defendant’s car defendant swerved his car t'o the left, for’ the purpose of entering a private road on the left and leading from the public ' road, thereby putting it immediately in front of Baillio’s car and rendering collision between the two cars unavoidable if Baillio’s car continued to move straight forward. Thereupon Baillio, in order to avoid a collision, was constrained to drive his car off of the road and into the side ditch and thereby plaintiff Louise Bonnette was seriously injured. When defendant turned his car to the left and attempted to drive into the private road he did so unexpectedly to Baillio and without any warning of his purpose.
We think this act on the part of defendant was negligence and the proximate cause of the accident and ■ injury. Our learned brother of the District Court also so thought and held and his conclusion was correct.
Our learned brother of the District Court after carefully considering the amount and value of the medical expense plaintiff was put to in consequence of her injuries and the amount of pain and suffering she endured and the fact that by reason of an injury to the ankle of her left foot she will limp permanently awarded her $1500.00 damages. The authorities cited by him in support of the award convince us that the amount is not inconsistent with the awards in similar cases.
We find no error in the judgment appealed from and consequently it is affirmed.